DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (U.S. 6,520,366).  Regarding claim 9, Bradley et al. teaches a cup holder system, shown in figure 5, comprising a first cup holder unit (lower element 11) including a handle 6, a second cup holder unit (upper element 11) adjacent the first cup holder unit, wherein the first cup holder 11 and the second cup holder 11 are secured in a stepped configuration that positions a top surface of the first cup holder unit (top surface of 10 of lower element 11) in a first plane and a top surface of the second cup holder unit (top surface of 10 of upper element 11) in a second plane that is different than and above the first plane (figure 5), and wherein the first plane is parallel to the second plane (figure 5), a first cup supported by the first cup holder unit (col. 5 lines 2-4), and a second cup supported by the second cup holder unit (col. 5 lines 2-4), wherein a dispensing surface of the second cup includes a rim that is above and overhangs an adjacent portion of a rim of a dispensing surface of the first cup and defines a cascading flow path for a liquid to flow from the second cup into the first cup, when tilted.

Regarding claim 10, the first cup holder unit (lower element 11) includes a first attachment portion 8 situated for the handle to be used in a right-handed configuration, the first cup holder unit (lower element 11) includes a second attachment portion (element 8 opposite first attachment portion) situated for the handle to be used in a left-handed configuration, and each of the first and second attachment portions (8 and opposite element 8) are configured to respectively engage an
attachment portion of the second cup holder unit (when stacked in an aligned position).

Regarding claim 11, a third cup holder unit (figure 11 shows that three units may be used together) adjacent to the second cup holder unit and wherein a top surface of the third cup holder unit
is in a third plane that is different than the first plane and the second plane (third unit is upper most element 2 placed above second unit 11), the third plane being above and parallel to the second plane.

Regarding claim 12, the first and second cup holder units (upper and lower elements 11) include cooperating attachment features that allow the cup holder units to be selectively connected together via nesting of element 6, the attachment features defining a relative orientation of the first and second cup holder units that places the top surfaces in the first and second planes, respectively, and aligns the first and second cup holder units in a single line (when in position shown in figure 11).


Allowable Subject Matter
Claims 1-8, 13-17 and 19 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the multiple receptacles and holder.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736